EXHIBIT 10.2

 

 
 
 
Registration Rights Agreement
 
Dated as of November 22, 2006
 
between
 
Chattem, Inc.
 
and
 
The Purchasers listed on the signatures pages hereto
 
 



 
 
 
 
 
1

--------------------------------------------------------------------------------

 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (the “Agreement”) is made and entered into
this 22nd day of November, 2006, between Chattem, Inc., a Tennessee corporation
(the “Company”), and the purchasers listed on the signature pages hereto
(collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement (the
“Purchase Agreement”), dated November 16, 2006, between the Company and the
Purchasers, which provides for the sale by the Company to the Purchasers of
$125,000,000 aggregate principal amount of the Company’s 2% Convertible Senior
Notes due 2013 (the “Notes” and together with the shares of Common Stock of the
Company into which the Notes are convertible, the “Securities”). In order to
induce the Purchasers to enter into the Purchase Agreement, the Company has
agreed to provide to the Purchasers and their direct and indirect transferees
the registration rights set forth in this Agreement. The execution of this
Agreement is a condition to the closing under the Purchase Agreement.
 
In consideration of the foregoing, the parties hereto agree as follows:
 
1.  Definitions.
 
As used in this Agreement, the following capitalized defined terms shall have
the following meanings:
 
“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.
 
“1934 Act” shall mean the Securities Exchange Act of l934, as amended from time
to time.
 
“1939 Act” shall mean the Trust Indenture Act of 1939, as amended from time to
time.
 
“Additional Interest” shall have the meaning set forth in Section 2.4 herein.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Closing Date” shall mean the Closing Time as defined in the Purchase Agreement.
 
“Common Stock” shall mean any shares of common stock, without par value, of the
Company and any other shares of common stock as may constitute “Common Stock”
for purposes of the Indenture.
 
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
 
 
2

--------------------------------------------------------------------------------

 
“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.
 
“Effectiveness Period” shall have the meaning set forth in Section 2.1(b)
herein.
 
“Holder” shall mean the Purchasers, for so long as they own any Registrable
Securities, and their successors, assigns and direct and indirect transferees
who become owners, beneficial or otherwise, of Registrable Securities under the
Indenture.
 
“Indenture” shall mean the Indenture relating to the Securities, dated as of the
date hereof, between the Company and U.S. Bank, National Association, as
Trustee, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof.
 
“Issuer Free Writing Prospectus” shall have the meaning set forth in Section
2.1(f) herein.
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that, for
purposes of this definition, (1) a Holder of shares of Common Stock that
constitutes Registrable Securities which were issued upon conversion of the
Notes shall be deemed to hold an aggregate principal amount at maturity of
Registrable Securities (in addition to the principal amount at maturity of any
Registrable Securities held by such Holder) equal to the principal amount at
maturity of Registrable Securities which were converted into such shares of
Common Stock and (2) such Registrable Securities which were converted into such
shares of Common Stock shall be deemed to be outstanding; provided further, that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, Registrable Securities held by the
Company or any Affiliate (as defined in the Indenture) of the Company shall be
disregarded in determining whether such consent or approval was given by the
Holders of such required percentage amount.
 
“Notes” shall have the meaning set forth in the preamble.
 
“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.
 
“Private Placement Memorandum” shall mean the private placement memorandum of
the Company, dated November16, 2006, related to the Securities.
 
“Pro Forma Financials Filing Date” shall have the meaning set forth in Section
2.1.
 
“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including any such
prospectus supplement
 
 
3

--------------------------------------------------------------------------------

 
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all materials incorporated by reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble.
 
“Purchasers” shall have the meaning set forth in the preamble.
 
“Questionnaire” shall have the meaning set forth in Section 2.1(d) herein.
 
“Registrable Securities” shall mean all or any of the Securities; provided,
however, that any such Securities shall cease to be Registrable Securities at
the earlier of when (i) a Shelf Registration Statement with respect to such
Securities shall have been declared effective under the 1933 Act and such
Securities shall have been disposed of pursuant to such Shelf Registration
Statement, (ii) such Securities have been sold to the public pursuant to Rule
144 or may be sold or transferred pursuant to Rule l44(k) (or any similar
provision then in force, but not Rule 144A) under the 1933 Act by holders who
are not “affiliates” of the Company, or (iii) such Securities shall have ceased
to be outstanding.
 
“Registration Default” shall have the meaning set forth in Section 2.4 herein.
 
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, whether or not a Shelf
Registration Statement becomes effective, including without limitation: (i) all
SEC, stock exchange or National Association of Securities Dealers, Inc. (the
“NASD”) registration and filing fees, including, if applicable, the reasonable
and documented fees and expenses of any “qualified independent underwriter” (and
its counsel) that is required to be retained by any holder of Registrable
Securities in accordance with the rules and regulations of the NASD, (ii) all
fees and expenses incurred by the Company in connection with compliance with
state securities or blue sky laws and compliance with the rules of the NASD
(including reasonable and documented fees and disbursements of counsel for any
underwriters or Holders in connection with blue sky qualification of any of the
Registrable Securities and any filings with the NASD), (iii) all expenses of the
Company in preparing or assisting in preparing, word processing, printing and
distributing any Shelf Registration Statement, any Prospectus, any amendments or
supplements thereto, any securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all fees
and expenses incurred by the Company in connection with the listing, if any, of
any of the Registrable Securities on any securities exchange or exchanges, (v)
all rating agency fees incurred by the Company, if any, (vi) the fees and
disbursements of counsel for the Company and of the independent public
accountants of the Company, including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance,
(vii) the fees and expenses of the Trustee, and any escrow agent or custodian,
(viii) the reasonable and documented fees and expenses of a single counsel to
the Holders (the “Holders’ Counsel”) in connection with the Shelf Registration
Statement, and (ix) any
 
 
4

--------------------------------------------------------------------------------

 
fees and expenses of any special experts retained by the Company in connection
with any Shelf Registration Statement, but excluding any underwriting discounts
and commissions and transfer taxes, if any, relating to the sale or disposition
of Registrable Securities by a Holder and the fees and expenses of any counsel
to the Holders, except as provided for in clause (viii) above.
 
“SEC” shall mean the Securities and Exchange Commission or any successor agency
or government body performing the functions currently performed by the United
States Securities and Exchange Commission.
 
“Securities” shall have the meaning set forth in the preamble.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2.1
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2.1 of this Agreement which
covers all of the Registrable Securities on an appropriate form under Rule 415
under the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.
 
“Suspension Period” shall have the meaning set forth in Section 2.5 herein.
 
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
 
“Underwriter” shall have the meaning set forth in Section 4(a).
 
2.  Registration Under the 1933 Act.
 
2.1  Shelf Registration.
 
(a)  The Company shall, at its cost, no later than the earlier of (i) 30 days
after the date (the “Pro Forma Financials Filing Date”) the Company files pro
forma financial statements for its acquisition of the U.S. rights to five
consumer and over-the-counter brands from Johnson & Johnson and the consumer
healthcare business of Pfizer Inc. with the SEC or (ii) six months after the
Closing Date, and thereafter shall use its commercially reasonable efforts to
cause to be declared effective as promptly as practicable but no later than 180
days after making such filing, a Shelf Registration Statement relating to the
offer and sale of the Registrable Securities by the Holders that have provided
the information pursuant to Section 2.1(d).
 
(b)  The Company shall, at its cost, use its commercially reasonable efforts,
subject to Section 2.5, to keep the Shelf Registration Statement continuously
effective in order to permit the Prospectus forming part thereof to be usable by
Holders beginning upon the effective date of the Shelf Registration Statement
(i) for a period of two years from the Closing
 
 
5

--------------------------------------------------------------------------------

 
Date, or (ii) for such shorter period that will terminate when all Securities
covered by the Shelf Registration Statement are no longer Registrable Securities
(the “Effectiveness Period”).
 
(c)  Notwithstanding any other provisions hereof, the Company shall use its
commercially reasonable efforts to provide that (i) any Shelf Registration
Statement and any amendment thereto and any Prospectus forming part thereof and
any supplement thereto complies in all material respects with the 1933 Act and
the rules and regulations thereunder, (ii) any Shelf Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any Prospectus forming part of any Shelf Registration Statement, and any
supplement to such Prospectus (as amended or supplemented from time to time),
does not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(d)  Notwithstanding any other provision hereof, no Holder of Registrable
Securities may include any of its Registrable Securities in the Shelf
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company a fully completed notice and questionnaire in the form attached as
Annex A to the Private Placement Memorandum (the “Questionnaire”) and such other
information in writing as the Company may reasonably request in writing for use
in connection with the Shelf Registration Statement or Prospectus included
therein and in any application to be filed with or under state securities laws.
At least 30 days prior to the filing of the Shelf Registration Statement, the
Company will provide notice to the Holders of its intention to file the Shelf
Registration Statement. In order to be named as a selling securityholder in the
Prospectus at the time of effectiveness of the Shelf Registration Statement,
each Holder must, before the filing of the Shelf Registration Statement and no
later than the 20th day after being notified of the Company’s intention to file,
furnish the completed Questionnaire and such other information that the Company
may reasonably request in writing, if any, to the Company in writing and the
Company shall include the information from the completed Questionnaire and such
other information, if any, in the Shelf Registration Statement and the
Prospectus in a manner so that upon effectiveness of the Shelf Registration
Statement the Holder will be permitted to deliver the Prospectus to purchasers
of the Holder’s Registrable Securities. From and after the date that the Shelf
Registration Statement is first declared effective by the SEC, upon receipt of a
completed Questionnaire and such other information that the Company may
reasonably request in writing, if any, the Company will use its commercially
reasonable efforts to file (i) within 20 business days any amendments or
supplements to the Shelf Registration Statement or (ii) within 10 business days
any report filed with the SEC under the 1934 Act, if the Company is permitted to
do so pursuant to the 1933 Act and the regulations thereunder, necessary for
such Holder to be named as a selling securityholder in the Prospectus contained
therein to permit such Holder to deliver the Prospectus to purchasers of the
Holder’s Securities (subject to the Company’s right to suspend the Shelf
Registration Statement as described in Section 2.5 below); provided, however,
that the Company shall not be required to file more than one such amendment or
supplement to the Shelf Registration Statement pursuant to clause (i) of this
paragraph in any calendar quarter for all such Holders. Holders that do not
deliver a completed written Questionnaire and such other information, as
provided for in this Section 2.1(d), will not be named as selling
securityholders in the Prospectus. Each Holder named as a selling securityholder
in the Prospectus agrees to promptly furnish to
 
 
6

--------------------------------------------------------------------------------

 
the Company all information required to be disclosed in order to make
information previously furnished to the Company by the Holder not materially
misleading and any other information regarding such Holder and the distribution
of such Holder’s Registrable Securities as the Company may from time to time
reasonably request in writing.
 
(e)  During the Effectiveness Period, each Holder agrees not to sell any
Registrable Securities pursuant to the Shelf Registration Statement without
delivering, or causing to be delivered, a Prospectus to the purchaser thereof.
 
(f)  The Company represents and agrees that, unless it obtains the prior consent
of a majority of the Registrable Securities that are registered under the Shelf
Registration Statement at such time or the approval of Holders’ Counsel or the
consent of the managing underwriter in connection with any underwritten offering
of Registrable Securities, and each Holder represents and agrees that, unless it
obtains the prior consent of the Company and any such underwriter, it will not
make any offer relating to the Securities (which, for the avoidance of doubt,
will not include any shares of Common Stock which are not Securities within the
meaning of this Agreement) that would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act (an “Issuer Free Writing
Prospectus”), or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405 under the 1933 Act, required to be filed with the SEC. The
Company represents that any Issuer Free Writing Prospectus will not include any
information that conflicts with the information contained in the Shelf
Registration Statement or Prospectus and that any Issuer Free Writing
Prospectus, when taken together with the information in the Shelf Registration
Statement and the Prospectus, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
The Company will not permit any securities other than Registrable Securities to
be included in the Shelf Registration Statement. The Company agrees to
supplement or amend the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Company if required by the 1933 Act, or to the extent the Company does not
reasonably object, as reasonably requested in writing by any Holder with respect
to information relating to such Holder, and to furnish to the Holders of
Registrable Securities that are covered under such Shelf Registration Statement
copies of any such supplement or amendment promptly after its being used or
filed with the SEC in such amounts as they may reasonably request.
 
2.2  Expenses. The Company shall pay all Registration Expenses in connection
with the registration pursuant to Section 2.1. Each Holder shall pay all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.
 
2.3  Effectiveness. (a)  The Company will be deemed not to have used its
commercially reasonable efforts to cause the Shelf Registration Statement to
become, or to remain, effective during the requisite period (subject to Section
2.5) if the Company voluntarily takes any action that would, or voluntarily
omits to take any action which omission would, result in any such Shelf
Registration Statement not being declared effective or in the Holders of
Registrable Securities covered thereby not being able to offer and sell such
Registrable Securities
 
 
7

--------------------------------------------------------------------------------

 
during that period as and to the extent contemplated hereby, unless such action
or omission is required by applicable law.
 
(b)  A Shelf Registration Statement will not be deemed to have become effective
unless it has been declared effective by the SEC or have become automatically
effective under the 1933 Act; provided, however, that if, after it has been
declared or become effective, the offering of Registrable Securities pursuant to
a Shelf Registration Statement is interfered with by any stop order, injunction
or other order or requirement of the SEC or any other governmental agency or
court, such Shelf Registration Statement will be deemed not to have become
effective during the period of such interference, until the offering of
Registrable Securities pursuant to such Shelf Registration Statement may legally
resume.
 
2.4  Interest. In the event that (a) a Shelf Registration Statement is not filed
with the SEC either (i) on or before the 30th calendar day following the Pro
Forma Financials Filing Date or (ii) on or before the sixth month anniversary of
the Closing Date, whichever is earlier, (b) a Shelf Registration Statement is
not declared effective on or prior to the 180th calendar day following the
making of such filing, (c) after effectiveness, subject to Section 2.5, the
Shelf Registration Statement ceases to be effective or fails to be usable by the
Holders without being succeeded within seven business days by a post-effective
amendment or a report filed with the SEC pursuant to the 1934 Act that
immediately cures the failure to be effective or usable, or (d) the Prospectus
is unusable by the Holders for any reason, and the Suspension Period (as defined
in Section 2.5 hereof) exceeds the number of days set forth in Section 2.5 (each
such event being a “Registration Default”), additional interest (“Additional
Interest”) will accrue at a rate per annum of one-quarter of one percent (0.25%)
of the principal amount of the Securities for the first 90-day period from the
day following the Registration Default, and thereafter at a rate per annum of
one-half of one percent (0.50%) of the principal amount of the Securities;
provided that in no event shall Additional Interest accrue at a rate per annum
exceeding one half of one percent (0.50%) of the issue price of the Securities;
provided further that no Additional Interest shall accrue after the second
anniversary of the Closing Date. Upon the cure of all Registration Defaults then
continuing, the accrual of Additional Interest will automatically cease and the
interest rate borne by the Securities will revert to the original interest rate
at such time. Additional Interest shall be computed based on the actual number
of days elapsed in each 90-day period in which the Shelf Registration Statement
or the Prospectus is not effective or is unusable. Holders who have converted
Securities into Common Stock will not be entitled to receive any Additional
Interest with respect to such Common Stock or the issue price of the Securities
converted.
 
The Company shall notify the Trustee within five business days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid. Additional Interest shall be paid by depositing with the
Trustee, in trust, for the benefit of the Holders of Registrable Securities, on
or before the applicable semiannual interest payment date, in immediately
available funds in sums sufficient to pay the Additional Interest then due. The
Additional Interest due shall be payable in arrears on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the Registration Default to but excluding the day on
which the Registration Default is cured.
 
 
8

--------------------------------------------------------------------------------

 
A Registration Default under clause (a) above shall be cured on the date that
the Registration Statement is filed with the SEC. A Registration Default under
clause (b) above shall be cured on the date that the Shelf Registration
Statement is declared effective by the SEC or deemed to become automatically
effective under the 1933 Act. A Registration Default under clauses (c) or (d)
above shall be cured on the date an amended Shelf Registration Statement is
declared effective by the SEC or deemed to become automatically effective under
the 1933 Act, or the Company otherwise declares the Shelf Registration Statement
and the Prospectus useable, as applicable. The Company will have no liabilities
for monetary damages other than the Additional Interest with respect to any
Registration Default.
 
2.5  Suspension. Notwithstanding any other provision hereof, the Company may
suspend the use of any Prospectus, without incurring or accruing any obligation
to pay Additional Interest pursuant to Section 2.4 hereof or being deemed in
violation of any other provision hereof, for a period or periods (each, a
“Suspension Period”) not to exceed an aggregate 45 calendar days in any
three-month period, or an aggregate of 120 calendar days in any twelve-month
period, if management of the Company shall have determined in good faith that
because of valid business reasons (not including avoidance of the Company’s
obligations hereunder), including without limitation proposed or pending
corporate developments and similar events or because of filings with the SEC, it
is in the best interests of the Company to suspend such use, and prior to
suspending such use the Company provides the Holders with written notice of such
suspension, which notice need not specify the nature of the event giving rise to
such suspension. Each Holder shall keep confidential any communications received
by it from the Company regarding the suspension of the use of the Prospectus,
except as required by applicable law.
 
3.  Registration Procedures.
 
In connection with the obligations of the Company with respect to the Shelf
Registration, the Company shall, during the Effectiveness Period, subject to the
rights of the Company to invoke and maintain a Suspension Period in accordance
with Section 2.5 without being in violation of any of the provisions hereunder:
 
(a)  prepare and file with the SEC a Shelf Registration Statement, within the
relevant time period specified in Section 2, on the appropriate form under the
1933 Act, which form (i) shall be selected by the Company, (ii) shall be
available for the sale of the Registrable Securities by the selling Holders
thereof, (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith or incorporated
by reference therein, and (iv) shall comply in all respects with the applicable
requirements of Regulation S-T under the 1933 Act, if any, and use commercially
reasonable efforts to cause such Shelf Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;
 
(b)  prepare and file with the SEC such amendments and post-effective amendments
to the Shelf Registration Statement as may be necessary under applicable law to
keep the Shelf Registration Statement effective for the Effectiveness Period,
subject to Section 2.5; and cause each Prospectus to be supplemented by any
required prospectus supplement, and
 
 
9

--------------------------------------------------------------------------------

 
as so supplemented to be filed pursuant to Rule 424 (or any similar provision
then in force) under the 1933 Act and comply during the Effectiveness Period
with the provisions of the 1933 Act, the 1934 Act and the rules and regulations
thereunder required to enable the disposition of all Registrable Securities
covered by the Shelf Registration Statement in accordance with the intended
method or methods of distribution by the selling Holders thereof;
 
(c)  (i)  notify each Holder of Registrable Securities of the filing of a Shelf
Registration Statement with respect to the Registrable Securities; (ii) furnish
to each Holder of Registrable Securities that has provided the information
required by Section 2.1(d) and to each underwriter of an underwritten offering
of Registrable Securities, if any, without charge, electronic copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder or underwriter may
reasonably request, including financial statements and schedules and, if the
Holder so requests, all exhibits in order to facilitate the unrestricted sale or
other disposition of the Registrable Securities; and (iii) subject to Section
2.5 hereof and to any notice by the Company in accordance with Section 3(e)
hereof of the existence of any fact of the kind described in Sections 3(e)(ii),
(iii), (iv), (v) and (vi) hereof, hereby consent to the use of the Prospectus or
any amendment or supplement thereto by each of the selling Holders of
Registrable Securities that has provided the information required by Section
2.1(d) in connection with the offering and sale of the Registrable Securities;
 
(d)  use commercially reasonable efforts to register or qualify the Registrable
Securities for exemptions under all applicable state securities or “blue sky”
laws of such jurisdictions as any Holder of Registrable Securities covered by a
Shelf Registration Statement and each underwriter of an underwritten offering of
Registrable Securities shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
Holder and underwriter to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;
 
(e)  notify promptly each Holder of Registrable Securities under a Shelf
Registration Statement that has provided the information required by Section
2.1(d) and, if requested by such Holder, confirm such advice in writing promptly
(i) when a Shelf Registration Statement has become effective and when any
post-effective amendments thereto have become effective, (ii) of any request by
the SEC or any state securities authority for post-effective amendments and
supplements to a Shelf Registration Statement and Prospectus or for additional
information relating thereto after the Shelf Registration Statement has become
effective, (iii) of the issuance by the SEC or any state securities authority of
any stop order suspending the effectiveness of a Shelf Registration Statement or
the initiation of any proceedings for that purpose, (iv) of the happening of any
event or the discovery of any facts during the period a Shelf Registration
Statement is effective which makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Shelf Registration Statement or
Prospectus in order to make the statements therein (in the case of the
Prospectus in light of the circumstances under which they were made) not
misleading, (v) of the receipt by the Company of any notification with
 
 
10

--------------------------------------------------------------------------------

 
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose and (vi) of any determination by the Company that a post-effective
amendment to such Shelf Registration Statement would be appropriate, other than
a post-effective amendment solely to add selling Holders;
 
(f)  furnish to Holders’ Counsel on behalf of the Holders of Registrable
Securities (i) copies of any comment letters received from the SEC with respect
to a Shelf Registration Statement, and, if requested, with respect to any
documents incorporated therein and (ii) any other request by the SEC or any
state securities authority for amendments or supplements to a Shelf Registration
Statement and Prospectus or for additional information with respect to the Shelf
Registration Statement and Prospectus;
 
(g)  use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Shelf Registration Statement at the earliest
possible moment and provide prompt notice to each Holder of the withdrawal of
such order;
 
(h)  furnish to each Holder of Registrable Securities that has provided the
information required by Section 2.1(d), and each underwriter, if any, without
charge, at least one conformed copy of each Shelf Registration Statement and any
post-effective amendment thereto, including financial statements and schedules
(without documents incorporated therein by reference and all exhibits thereto,
unless requested);
 
(i)  if electronic global certificates for the Registrable Securities are not
then available, cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends (other
than as required by applicable law); and enable such Registrable Securities to
be in such denominations (consistent with the provisions of the Indenture) and
registered in such names as the selling Holders or the underwriters, if any, may
reasonably request at least three business days prior to the closing of any sale
of Registrable Securities;
 
(j)  upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(e)(ii), (iii), (iv), (v) and (vi) hereof, as promptly
as practicable after the occurrence of such an event, use commercially
reasonable efforts to prepare a supplement or post-effective amendment to the
Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities, such
Prospectus will not contain at the time of such delivery any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or will remain so qualified. At such time as such public
disclosure is otherwise made or the Company determines that such disclosure is
not necessary, in each case to correct any misstatement of a material fact or to
include any omitted material fact, the Company agrees promptly to notify each
Holder of Registrable Securities covered by such Shelf Registration Statement of
such determination and to furnish each Holder such number of copies of the
Prospectus as amended or supplemented, as such Holder may reasonably request;
 
 
11

--------------------------------------------------------------------------------

 
(k)  no less than three business days after to the filing of any Shelf
Registration Statement, any Prospectus, any amendment to a Shelf Registration
Statement or amendment or supplement to a Prospectus (other than amendments and
supplements that do nothing more than name Holders and provide information with
respect thereto), provide copies of such document to the Trustee on behalf of
such Holders, and make representatives of the Company, as shall be reasonably
requested by the Holders’ Counsel, available for discussion of such document;
 
(l)  obtain CUSIP numbers for all Registrable Securities not later than the
effective date of the Shelf Registration Statement and provide the Trustee with
printed certificates for the Registrable Securities in a form eligible for
deposit with the Depositary;
 
(m)  (i) cause the Indenture to be qualified under the 1939 Act in connection
with the registration of the Registrable Securities, (ii) cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the 1939 Act, and (iii) execute, and use commercially reasonable efforts to
cause the Trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner;
 
(n)  subject to the last paragraph of this Section 3(n), enter into such
customary agreements (including, if requested, an underwriting agreement in
customary form) and take all other customary and appropriate actions, if any, as
the Majority Holders shall reasonably request in writing in order to expedite or
facilitate the disposition of such Registrable Securities, including, but not
limited to:
 
(i)  obtain opinions of counsel to the Company and updates thereof addressed to
each selling Holder and the underwriters, if any, covering the matters set forth
in the opinions of such counsel delivered at the Closing Date as are customarily
covered in legal opinions in connection with underwritten offering of
securities;
 
(ii)  obtain “comfort” letters and updates thereof from the Company’s
independent certified public accountants (and, if necessary, any other
independent certified public accountants of the subsidiary of the Company or of
any business acquired by the Company for which financial statements are, or are
required to be, included in the Shelf Registration Statement) addressed to the
underwriters, if any, and use reasonable efforts to have such letter addressed
to the selling Holders of Registrable Securities (to the extent consistent with
Statement on Auditing Standards No. 72 of the American Institute of Certified
Public Accounts);
 
(iii)  if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 4 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and
 
 
12

--------------------------------------------------------------------------------

 
(iv)  deliver such documents and certificates as may be reasonably requested and
as are customarily delivered in similar offerings to the Holders of a majority
in principal amount of the Registrable Securities being sold and the managing
underwriters, if any.
 
The above shall be done only in connection with a single firmly-underwritten
offering of not less than one-half of the Registrable Securities using such
Shelf Registration Statement pursuant to an underwriting or similar agreement as
and to the extent required thereunder, and as reasonably requested by the
Majority Holders thereto. Anything herein to the contrary notwithstanding, the
Company will not be required to pay the costs and expenses of, or to participate
in the marketing or “road show” presentations of, more than one underwritten
offering of Registrable Securities every 12 months commencing on the Closing
Date. The Company will not be required to pay the costs and expenses of, or to
participate in the marketing or “road show” presentations of, an underwritten
offering of Registrable Securities unless requested by the Majority Holders;
 
(o)  if reasonably requested in connection with a disposition of Registrable
Securities and reasonably necessary to complete such disposition, upon
reasonable advance notice make available for inspection during business hours by
representatives of the Holders of the Registrable Securities, any underwriters
participating in any disposition pursuant to a Shelf Registration Statement and
any counsel or accountant retained by any of the foregoing, all appropriate
financial and other records, pertinent corporate documents and properties of the
Company reasonably requested in writing by any such persons, and cause the
respective officers, employees, and any other agents of the Company to supply
all information reasonably requested by any such representative, underwriter,
special counsel or accountant in connection with a Shelf Registration Statement,
and make such representatives of the Company available for discussion of such
documents as shall be reasonably requested by the Purchasers, in each case as is
customary for “due diligence” investigations; provided that, to the extent the
Company, in its reasonable discretion, agrees to disclose material non-public
information, such persons shall first agree in writing with the Company that any
such non-public information shall be kept confidential by such persons and shall
be used solely for the purposes of exercising rights under this Agreement and
such person shall not engage in trading any securities of the Company until such
material non-public information becomes properly publicly available, unless (i)
disclosure of such information is required by court or administrative order or
is necessary to respond to inquiries of regulatory authorities, (ii) disclosure
of such information is required by law (including any disclosure requirements
pursuant to federal securities laws in connection with the filing of any Shelf
Registration Statement or the use of any Prospectus referred to in this
Agreement upon a customary opinion of counsel for such persons delivered and
reasonably satisfactory to the Company), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, (iv) such information becomes available
to any such person from a source other than the Company and such source is not
bound by a confidentiality agreement, or (v) such non-public information ceases
to be material; provided further, that, the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Holders and the other parties entitled thereto by Holders’ Counsel;
 
(p)  if requested in writing by any selling Holder of Registrable Securities
that has provided the information required by Section 2.1(d), a reasonable time
prior to
 
 
13

--------------------------------------------------------------------------------

 
filing the Shelf Registration Statement, any Prospectus forming a part thereof,
any amendment to the Shelf Registration Statement or amendment or supplement to
such Prospectus (other than amendments and supplements that do nothing more than
name Holders and provide information with respect thereto), (i) provide copies
of such document to the Holders of Registrable Securities that have provided the
information required by Section 2.1(d), to Holders’ Counsel and to the
underwriter or underwriters of an underwritten offering of Registrable
Securities, if any, (ii) make such changes in any such document prior to the
filing thereof as Holders’ Counsel or the underwriter or underwriters reasonably
agree should be included therein and provide to the Company in writing for
inclusion therein within three business days of delivery of such copies,
(iii) if requested by any selling Holder of Registrable Securities that has
provided the information required by Section 2.1(d), not file any such document
in a form (A) to which the Majority Holders, Holders’ Counsel or any underwriter
shall not have previously been advised and furnished a copy of or (B) to which
the Majority Holders, Holders’ Counsel or any underwriter shall reasonably
object within three business days of delivery of such copies, and (iv) make the
representatives of the Company available for discussion of such document as
shall be reasonably requested in writing by the Holders of Registrable
Securities, Holders’ Counsel or any underwriter; provided, however, that the
foregoing discussion shall be coordinated on behalf of the parties entitled
thereto by the Holders’ Counsel;
 
(q)  if requested by any selling Holder or the underwriters, if any, incorporate
in the Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such selling Holder
or underwriter, if any, may reasonable request in writing to have included
therein with respect to the name or names of such selling Holder, the number of
shares of Common Stock or principal amount of Securities owned by such Holder,
the plan of distribution of the Registrable Securities (as required by Item 508
of Regulation S-K), the principal amount of Securities or number of shares of
Common Stock being sold, the purchase price being paid therefor, and any other
terms of the offering of the Registrable Securities to be sold in such offering;
 
(r)  use commercially reasonable efforts to cause all Registrable Securities to
be listed on any securities exchange or inter-dealer quotation system on which
similar debt securities issued by the Company are then listed if requested by
the Majority Holders, or if requested by the underwriter or underwriters of an
underwritten offering of Registrable Securities, if any;
 
(s)  [intentionally deleted]
 
(t)  otherwise comply with all applicable rules and regulations of the SEC and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and
 
(u)  cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of the NASD).
 
 
14

--------------------------------------------------------------------------------

 
Without limiting the provisions of Section 2.1(d), the Company may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.
 
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts, each of the kind described
in Section 3(e)(ii), (iii), (iv), (v) or (vi) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Prospectus
included in the Shelf Registration Statement until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 3(j)
hereof or written notice from the Company that the Shelf Registration Statement
is again effective and no amendment or supplement is needed, and, if so directed
by the Company, such Holder will deliver to the Company (at its expense) all
copies in such Holder’s possession, other than permanent file copies then in
such Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.
 
If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be acceptable to the Company. No Holder of Registrable Securities may
participate in any underwritten registration hereunder unless such Holder (a)
agrees to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.
 
4.  Indemnification; Contribution.
 
(a)  The Company agrees to indemnify and hold harmless, each Holder, each Person
who participates as an underwriter, if any (any such Person being an
“Underwriter”) and each Person, if any, who controls any such Holder or
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act in connection with sale of Securities pursuant to the Shelf
Registration Statement under the terms of this Agreement during the
Effectiveness Period as follows:
 
(i)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in any Shelf Registration Statement (or any amendment
or supplement thereto) pursuant to which Registrable Securities were registered
under the 1933 Act, including all documents incorporated therein by reference,
or the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any Prospectus (or any amendment or supplement thereto) or any
Issuer Free Writing Prospectus (or any amendment or supplement thereto) or the
omission or alleged
 
 
15

--------------------------------------------------------------------------------

 
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;
 
(ii)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 4(d) below) any such settlement is effected
with the written consent of the Company; and
 
(iii)  against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred and documented in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under subparagraph (i) or (ii) above;
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of (A) any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Holder or Underwriter, if any, expressly for use in a Shelf
Registration Statement (or any amendment thereto), any Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus (or any
amendment or supplement thereto), (B) use of a Prospectus during a period when
use of such Prospectus has been validly suspended pursuant to Section 2.5
hereof, provided that such Holder has received prior notice of such suspension,
(C) failure of such Holder to deliver a prospectus, as then amended or
supplemented, as required by applicable laws, provided that the Company shall
have delivered to such Holder such Prospectus, as then amended or supplemented,
or (D) the gross negligence, willful misconduct or bad faith of any such party
seeking indemnification.
 
(b)  Each Holder, severally, but not jointly, agrees to indemnify and hold
harmless the Company, each Underwriter, if any, and the other selling Holders,
and each of their respective directors and officers, and each Person, if any,
who controls the Company, any Underwriter or any other selling Holder within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 4(a) hereof, as incurred and documented, but only with
respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Shelf Registration Statement (or any amendment thereto)
or any Prospectus included therein (or any amendment or supplement thereto) or
any Issuer Free Writing Prospectus in reliance upon and in conformity with
written information with respect to such Holder furnished to the Company by or
on behalf of such Holder expressly for use in the Shelf Registration Statement
(or any amendment thereto) or such Prospectus (or any amendment or supplement
thereto) or any Issuer Free Writing Prospectus; provided, however, that no such
Holder shall be liable for any claims hereunder (i) in excess of the amount of
net proceeds received by such
 
 
16

--------------------------------------------------------------------------------

 
Holder from the sale of Registrable Securities pursuant to such Shelf
Registration Statement or (ii) to the extent arising out of the gross
negligence, willful misconduct or the bad faith of the Company.
 
(c)  Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. In case any such
action, claim, suit, investigation or proceeding shall be brought against any
indemnified party and it shall notify the Company of the commencement thereof,
the Company shall be entitled to participate therein and to assume the defense
thereof; provided, however, that in the event that any such action, claim, suit,
investigation or proceeding includes both an indemnified party and the Company,
and such indemnified party reasonably concludes that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the Company, or if the Company fails to assume
the defense of the action, claim, suit, investigation or proceeding, in either
case in a timely manner, then such indemnified party may employ separate counsel
to represent or defend it in any such action, claim, suit, investigation or
proceeding and the Company will pay the reasonable fees and disbursements of
such counsel; provided, further, that the Company will not be required to pay
the fees and disbursements of more than one separate counsel for all indemnified
parties (and one separate counsel local counsel). In any action, claim, suit,
investigation or proceeding the defense of which the Company assumes, the
indemnified party will have the right to participate in such litigation and to
retain its own counsel at such indemnified party’s own expense. No indemnifying
party shall (i) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 4 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (A) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (B) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party or (ii) be liable for any settlement of any such action
effected without its prior written consent (which consent shall not be
unreasonably withheld).
 
(d)  Notwithstanding clause (ii) of Section 4(c), if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel, such indemnifying party agrees that it
shall be liable for any settlement of the nature contemplated by Section
4(a)(ii) effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.
 
 
17

--------------------------------------------------------------------------------

 
(e)  If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.
 
The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, or by the Holders and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
 
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 4. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred and
documented by an indemnified party and referred to above in this Section 4 shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
 
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
For purposes of this Section 4, each Person, if any, who controls any Holder
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
shall have the same rights to contribution as the Holder, and each director of
the Company, and each Person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have
the same rights to contribution as the Company. The obligations of the Company
and the Holders pursuant to this Section 4 shall be in addition to any liability
that such party may otherwise have.
 
5.  Miscellaneous.
 
5.1  Rule 144 and Rule 144A. During the Effectiveness Period, for so long as the
Company is subject to the reporting requirements of Section 13 or 15(d) of the
1934 Act, the Company covenants that it will file the reports required to be
filed by it under Section 13 of 15(d) of the 1934 Act and the rules and
regulations adopted by the SEC thereunder. If during the Effectiveness Period
the Company ceases to be so required to file such reports, the Company covenants
that it will upon the request of any Holder of Registrable Securities (a) make
publicly
 
 
18

--------------------------------------------------------------------------------

 
available such information as is necessary to permit sales pursuant to Rule 144
under the 1933 Act, (b) deliver such information to a prospective purchaser as
is necessary to permit sales pursuant to Rule 144A under the 1933 Act and it
will take such further action as any Holder of Registrable Securities may
reasonably request for such purpose, and (c) take such further action that is
reasonable in the circumstances, in each case, to the extent required from time
to time to enable such Holder to sell its Registrable Securities without
registration under the 1933 Act within the limitation of the exemptions provided
by (i) Rule 144 under the 1933 Act, as such Rule may be amended from time to
time, (ii) Rule 144A under the 1933 Act, as such Rule may be amended from time
to time, or (iii) any similar rules or regulations hereafter adopted by the SEC.
During the Effectiveness Period, upon the request of any Holder of Registrable
Securities, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements.
 
5.2  No Inconsistent Agreements. The Company has not entered into and the
Company shall not, after the date of this Agreement, enter into any agreement
which is inconsistent in any material respect with the rights granted to the
Holders of Registrable Securities in this Agreement or otherwise conflicts with
the provisions hereof. The rights granted to the Holders hereunder do not and
will not for the term of this Agreement in any way conflict with the rights
granted to the holders of any of the Company’s other issued and outstanding
securities under any such agreements.
 
5.3  No Adverse Actions Affecting Registration Rights. Subject to the rights of
the Company to invoke and maintain a Suspension Period, the Company shall not,
directly or indirectly, intentionally take any action with respect to the
Registrable Securities as a class that would adversely affect the ability of the
Holders of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement.
 
5.4  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
(with Holders of Securities deemed to be the Holders, for purposes of this
Section 5.4, of the number of outstanding shares of Common Stock into which such
Registrable Securities are or could be convertible on the date that consent
would be required) affected by such amendment, modification, supplement, waiver
or departure. Notwithstanding the foregoing, this Agreement may be amended by a
written agreement between the Company and the Majority Holders, without the
consent of the Holders of the Registrable Securities, in order to cure any
ambiguity or to correct or supplement any provision contained herein, provided
that no such amendment shall adversely affect the interest of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any amendment, modification, waiver or consent pursuant to this Section
5.4, shall be bound by such amendment, modification, waiver or consent, whether
or not any notice or writing indicating such amendment, modification, waiver or
consent is delivered to such Holder.
 
5.5  Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile, or any courier guaranteeing overnight delivery (a) if to a
Holder, at the most current address given by
 
 
19

--------------------------------------------------------------------------------

 
such Holder to the Company in a Questionnaire or by means of a notice given in
accordance with the provisions of this Section 5.5, which address initially is
the address set forth in the Purchase Agreement with respect to the Purchasers;
and (b) if to the Company, initially at the Company’s address set forth in the
Purchase Agreement, and thereafter at such other address of which notice is
given in accordance with the provisions of this Section 5.5.
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next business day if timely
delivered to an overnight courier.
 
Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.
 
5.6  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement and, if
applicable, the Purchase Agreement, and such person shall be entitled to receive
the benefits hereof.
 
5.7  Third Party Beneficiaries. Each Holder of Registrable Securities shall be a
third party beneficiary to the agreements made hereunder between the Company, on
the one hand, and the Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights hereunder.
 
5.8  Specific Enforcement. Without limiting the remedies available to the
Purchasers and the Holders, the Company acknowledges that any failure by the
Company to comply with its obligations under Section 2.1 hereof may result in
material irreparable injury to the Purchasers or the Holders for which there is
no adequate remedy at law, that it may not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the
Purchasers or any Holder may seek such relief as may be required to specifically
enforce the Company’s obligations under Section 2.1 hereof.
 
5.9  Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
 
20

--------------------------------------------------------------------------------

 
5.10  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
5.11  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
5.12  Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
5.13  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 


 

 
 
 
 
 
 
 
 
 


 
 
21

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

        CHATTEM, INC.  
   
   
    By      

--------------------------------------------------------------------------------

Name:   Title: 

 
 
 




 
 
 
 
 
 
 
 
 
 
 
 

 
 
22

--------------------------------------------------------------------------------

 
Confirmed and accepted as 
of the date first above written:
 


 
 


 
[PURCHASER]
 

 
 


 
By:      ______________________________________
Name:
Title:
 
 
 
 
 
 
 